Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9, drawn to a kit comprising two compositions in the reply filed on 9/29/21 is acknowledged.
Claims 10-18 are withdrawn as being drawn to a nonelected invention.
Claims 1-9 are under consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/29/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
	 
Specification
The disclosure is objected to because of the following informalities: pages 2 and 19 of the specification refer to Figure 1 but should state The Figure as there is only one figure.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 5 “composiition” is misspelled. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, in line 12, recites “one or more second polymers”.  The term “second” renders the claim indefinite.  The mascara composition does not recite a first polymer.  The primer composition recites a copolymer, but it is not referred to as a first polymer, and does not appear to be present in the mascara composition.  It is therefore unclear which polymers are required to be present in the mascara composition.  Claims 2-8 are rejected as depending from, and not clarifying, claim 1.
Claim 8 recites in line 5, “3% to 10% of polymers”. There is insufficient antecedent basis for this limitation in the claim. See rejection over “second polymers” above.  Claim 1 does not recite a first polymer and claim 8 does not recite a second polymer. It is unclear what is included in “polymers” recited in claim 8. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2013/0164241) in view of Zhu et al. (US 2017/0065512, as evidenced by BASF). 
Foley et al. teach a kit (e.g. paragraphs 0014, 0027) comprising
-a primer composition, comprising: water; and a non-ionic and water-soluble or water dispersible copolymer (i.e. polyquaternium-69) (e.g. paragraph 0007; claim 1; Examples); and 
-a mascara composition, comprising: water; colorant; wax; emulsifier; and one or more polymers (e.g. paragraph 0008-0010; Examples).
Foley et al. teach that the viscosity of the compositions can be selected to achieve a desired effect (e.g. paragraph 0012).
Foley et al. do not teach that the copolymer of the primer comprises a cyclic amide monomer, a cyclic amine monomer, and an acrylamide monomer, or that the mascara composition has a critical shear rate from 2.5/s to 100/s.  These deficiencies are made up for by the teachings of Zhu et al. 
Zhu et al. teach a film forming composition comprises a first non-crosslinking polyamide/polyacrylate copolymer comprising at least one amide monomer; (meth)acrylate monomers; monomers having at least one carboxylic functional group; and monomers having at least one amine functional group (e.g. abstract). Zhu et al. teach that a commercially available copolymers include Luviset Clear and Luviquat Supreme (PQ68) (e.g. paragraphs 0034 and 0038) and may be preset at 2-50% by weight, or 5-30% by weight (e.g. paragraph 0070).  As evidenced by BASF, Luviset Clear is VP/Methacrylamide/Vinyl Imidazole Copolymer (e.g. page 1). Zhu et al. teach that the compositions may be used as a top-coat or a base-coat in a multi-step 
Regarding Claims 1-4 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to include Luviset Clear of Zhu et al. in the primer composition of Foley et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as primers, or base coats to be used before a mascara, and one of ordinary skill would have been motivated in order to provide the benefits of eyelash curl, quick dry time, and enhanced durability, as taught by Zhu et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Alternatively, it would have been obvious to one of ordinary skill in the art to substitute the polyquaternium-69 of Foley et al. with the Luviset Clear of Zhu et al.  Zhu et al. teach both Luviset Clear and PQ69 to be appropriate copolymers for use in the compositions.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. 
Regarding the critical shear rate, neither Foley et al. nor Zhu et al. have measured this parameter.  However, as the primers comprise water and the claimed copolymers in overlapping 
Regarding Claims 5-7, Foley et al. teach that the primer composition is free of wax and colorants (e.g. paragraph 0007; claim 1; Examples).
Regarding Claim 8, Foley et al. teach a mascara composition comprising (by weight): 45-55% water; 5-10% iron oxides (i.e. colorant); 7-13% wax (i.e. combination of beeswax, paraffin, and carnauba); 2.5-8% ( sum of VP/Eicosene copolymer, methyl methacrylate crosspolymer, and PVP) (e.g. paragraph 0008), and 3 to 5% by weight of glyceryl stearate (i.e. emulsifier) (e.g. paragraph 0008), which are within or overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619